Citation Nr: 1415931	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  10-33 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to March 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In March 2012, a travel board hearing was held before the undersigned in Nashville, Tennessee.  A transcript of the hearing is associated with the Veteran's claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.  


REMAND

Although the Board sincerely regrets any additional delay, the issue of bilateral hearing loss must be remanded for further development.  

The Veteran asserts that he has bilateral hearing loss as a result of occupational noise exposure sustained while on active duty.  The Board has conceded acoustic trauma during service, and the RO has granted service connection for tinnitus based on acoustic trauma during service.  

At a March 2011 DRO hearing, the Veteran testified that the only hearing protection he had was a set of headsets that were intended for communication, not for hearing protection.  Additionally, during the testimony, the Veteran and his representative stressed that a November 2009 VA audiological examiner opined that it was less likely than not that the Veteran's current bilateral hearing loss was due to his military service with no basis or rationale for that opinion.  

At a March 2012 hearing before the undersigned, the Veteran testified that his hearing loss was gradual and has progressively gotten worse.  He stated that while on active duty, whenever he got off an airplane it took 2-3 hours for his hearing to get back to normal, and each time it took longer for the hearing to come back.  He also testified to several instances of experiencing ear problems from rapid airplane decompressions.  One of those instances resulted in ear pain and blood coming out of his ear.  Post service, the Veteran was employed as a diesel mechanic for the railroad.  The Veteran testified that while employed with the railroad he was required to wear earplugs and ear muffs, and that this policy was strictly enforced.  

An April 2011 VA audiology examination report reflects a diagnosis of bilateral sensorineural hearing loss.  The examiner opined that the Veteran's current hearing loss disability was less likely than not caused by or related to his in-service acoustic trauma.  The rationale provided was that the Veteran's hearing at separation was within normal limits.  

Unfortunately, the April 2011 opinion is not adequate for rating purposes.  Examinations are not adequate where the examiner does not comment on the Veteran's report of relevant injury in service and, instead, relies on the absence of evidence in service medical records to provide a negative opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, even though disabling hearing loss may not be demonstrated at separation, a veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

The Board notes that the rationale provided for the negative April 2011 opinion was the lack of evidence of hearing loss at separation.  The examiner must not rely solely on the fact that the Veteran's hearing was within "normal" limits for VA purposes at the time of separation from service when forming an opinion.  If the aforementioned is the basis, or crux, of the examiner's rationale, the opinion is inadequate on which to base a decision.  Therefore, the Veteran should be provided another VA examination before a new examiner in order to determine the nature and etiology of any bilateral hearing loss disability.  

Accordingly, the case is REMANDED for the following action:  

1.  The RO/AMC shall schedule a VA audiological examination by an examiner other than the examiner who conducted the April 2011 VA examination so as to assess the nature and etiology of the Veteran's currently-diagnosed bilateral hearing loss.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination, and that review should be noted in the opinion.  Following a review of the claims folder, the examiner should address whether it is at least as likely as not that the Veteran's bilateral hearing loss originated during active service, or is otherwise related to active service.  

The examiner should provide a clear rationale and basis for all opinions expressed.  Consideration must be given to the Veteran's assertion of continuity of symptomatology.  If it is the opinion of the examiner that the Veteran's current bilateral hearing disorder is the result of aging, post-service noise exposure, or any other process not related to in-service acoustic trauma, a rationale must be provided to fully explain why the Veteran's current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to any current hearing loss.  

2.  Thereafter, the RO/AMC should readjudicate the issue of service connection for bilateral hearing loss.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, and the Veteran should thereafter be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.  
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




_________________________________________________
Michael Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


